

PERSONAL & CONFIDENTIAL


Mr. Steven E. Reed
 

Re:           Letter Agreement for Employment of Steve Reed


Dear Mr. Reed:


The purpose of this Letter Agreement (“Letter Agreement”) is to memorialize the
agreement for employment of you  (“Reed”) by MVP Realty Advisors, LLC, a Nevada
limited liability company (“MVP”)..  This Letter Agreement shall be binding and
effective as of the date of the last execution or May 5, 2014, whichever occurs
later (the “Effective Date”)
 
 
1. Term.  The initial term of this Letter Agreement shall be one (1) year from
the Effective Date (the “Initial Term”) and thereafter Reed’s employment with
MVP shall be at will, which means employment may be terminated by Reed or by MVP
at any time, with or without reason, with or without cause.  After the Initial
Term, neither the statements nor acts of any manager, employee, representative
or agent of MVP can create a contract, whether implied or expressed, which
provides for Reed’s continuing employment or which requires a reason or cause
for termination or resignation.  “Term” shall mean the period from the Effective
Date until Reed’s employment is terminated.


2. Titles; Duties & Reporting; Licensing.   During the Term of this Agreement,
upon approval of the boards of directors of Vestin Realty Mortgage I, Inc. and
Vestin Realty Mortgage II, Inc., Reed shall serve as President of MVP and upon
approval of the board of directors of MVP REIT, Inc., a Maryland corporation
(“MVP REIT”) Reed shall serve as President of MVP REIT.  Notwithstanding the
foregoing, Reed shall also serve as President of MVP American Securities, LLC, a
Nevada limited-liability company (“AmSec”).


In the aforementioned capacities, Reed shall be responsible for, among other
things supervising, managing or otherwise be responsible for the activities of
(i) the MVP Securities Division, (ii) MVP REIT, (iii) Securities Operations,
Marketing and Sales; (iv) Accounts Management, (v) Private Wealth Management,
(vi) Registered Investment Advisors, (vii) Capital Wealth, (viii) Independent
and Premier Regional and National Broker Dealers. Further, Reed shall provide
all other services customarily incumbent on those positions as well as any other
services assigned by the board of directors or Michael V. Shustek.  Reed's
services shall be exclusive to MVP and he shall report directly to Michael V.
Shustek.  Reed agrees not to work on any basis, including as an independent
contractor, for any other business or enterprise during the Term without the
prior written approval of MVP.


3. Compensation & Benefits; Bonuses.


(a) During the Initial Term, MVP shall pay Reed the annual gross salary of Four
Hundred Thousand Dollars ($400,000.00), payable semi-monthly in accordance with
MVP’s normal payroll procedures and subject to appropriate
withholdings.  Following the Initial Term, MVP shall pay Reed the annual gross
salary of Three Hundred Thousand Dollars ($300,000.00), payable semi-monthly in
accordance with MVP’s normal payroll procedures and subject to appropriate
withholdings.  In addition to the foregoing, Reed shall receive the same
benefits as are provided to other MVP employees serving in a similarly situated
position or capacity.


(b) In addition to the monthly compensation set forth above, MVP may, upon
approval of the boards of directors of Vestin Realty Mortgage I, Inc. and Vestin
Realty Mortgage II, Inc., in its sole and absolute discretion, pay Employee one
or more discretionary bonuses (“Bonus Compensation”) based upon the selling out
of MVP REIT.  For acting as President of AmSec, Reed shall also receive from
AmSec  a monthly  amount equal to 15 basis points (“BPS”) for all MVP REIT sales
occurring after the Effective Date regardless of whether such sales were
originated or completed by Reed, plus an additional 85 BPS for all MVP REIT
sales occurring after the Effective Date originated and completed by Reed
(“Performance Bonus”).


(c)  Reed shall also be entitled to receive a performance bonus, paid no less
frequently than quarterly, of Fifty Thousand Dollars ($50,000) for each new Tier
1 Firm (more than 600 selling representatives) that enters into a selling
agreement with MVP REIT, Inc., a Maryland corporation (“MVP REIT”) as a direct
result of Reed, Twenty Five Thousand Dollars ($25,0000) for each new Tier 2 Firm
(more than 200 but less than 600 selling representatives) that enters into a
selling agreement with MVP REIT as a direct result of Reed, Twelve Thousand Five
Hundred Dollars ($12,500) for each new Tier 3 Firm (more than 50 but less than
200 selling representatives) that enters into a selling agreement with MVP REIT
as a direct result of Reed, and Six Thousand Dollars ($6,000) for each new Tier
4 Firm (more than one but less than 50 selling representatives) that enters into
a selling agreement with MVP REIT as a direct result of Reed.  Selling
agreements may be accepted or rejected at the sole and absolute discretion of
MVP REIT.  The tier of each newly obtained firm shall be determined as of the
date on which the selling agreement is signed by looking at the number of Series
7 and Series 62 licenses held on such date as recorded on
www.discoverco.com.  Notwithstanding the provision for quarterly payments, in
the event this Letter Agreement should terminate prior to the next quarterly
payment, Reed shall nevertheless receive the performance bonus set forth in this
Section 3(c) to the extent the same has been earned and unpaid.  To the extent
any amounts due and payable under this paragraph (c) are the direct result Reed
and any other individual, or individuals, the amounts due and payable under this
paragraph (c) shall be prorated among all parties entitled to any amounts
payable.  By way of example, if Reed and one (1) other individual were the
direct cause of three (3) new Tier 1 Firms entering into selling agreements with
MVP REIT, the performance bonus payable to Reed would be $75,000 rather than
$150,000 (3 x $50,000) had he acted alone.
 
 
4.           Expenses.   MVP shall reimburse Reed in accordance with MVP
policies and procedures for reasonable expenses necessarily incurred in the
performance of duties hereunder, provided the budget therefor has been
pre-approved by MVP.  Further, Reed must submit an itemized accounting and
written proof of such expenses to qualify for reimbursement expenses.


5. Equity Ownership.  Reed understands and acknowledges that MVP Capital
Partners, LLC (“Capital Partners”), owned by Michael Shustek, is entitled to
one-third of the net profits of MVP (“Net Profit Sharing Amount”) after the
capital investments made by the equity owners of MVP have been repaid in full
and the equity owners have received an annualized return of 7.5% on their
capital investments (the “Return”).  For a further description of the Net Profit
Sharing Amount, please refer to MVP REIT’s 8-k filed November 27, 2013. Once the
Return is achieved, Capital Partners shall grant to Reed the right to receive
five percent (5.00%) of the management fee (“Management Percentage”) received by
Capital Partners which shall be deducted from the Net Profit Sharing
Amount.  The Management Percentage will be granted to Reed in increments of one
and one-quarter percent (1 ¼%) vesting on each yearly anniversary date of the
Effective Date provided Reed is employed on such date by MVP. In the event
Reed’s employment is terminated with MVP for any reason, Capital Partners shall
have the right, but not the obligation, to repurchase the vested Management
Percentage for an amount equal to four (4) times the average annual distribution
received by Reed during the prior three (3) years in connection with his
ownership of the Management Percentage.  In the event Reed has not held the
Management Percentage for four (4) years, then the repurchase amount shall be
equal to four (4) times the average annual distribution received by Reed during
the actual number of years Reed had a right to receive distributions in
connection with his ownership of the Management Percentage.   In the event that
Capital Partners is no longer entitled to a Net Profit Sharing Amount due to MVP
REIT’s internalization or some other measure, Reed and MVP shall mutually agree
to some form of replacement compensation.  


6. Confidential Information.  During the Term of this Letter Agreement, the
parties will exchange certain information of a sensitive, proprietary, and/or
confidential nature (the “Confidential Information”).  Such Confidential
Information, irrespective of the form of communication, shall mean: (i) any
information, data, documents, or other materials of any kind or nature related
in any way to the other party, from any source or for any reason, including,
without limitation, as acquired by in the course of contact between the parties;
(ii) any information relating to the other party’s business affairs or
operations, including, but not limited to its agents, affiliates, attorneys, or
representatives. Confidential Information shall not include information which
(i) becomes generally available to the public other than as a result of a
disclosure by the recipient of such Confidential Information or an agent or
representative of such recipient, (ii) was available to the recipient on a
non-confidential basis prior to its disclosure by either of the parties hereto,
(iii) becomes available to the recipient on a non-confidential basis from some
unrelated third-party source, provided that such source is not bound by a
confidentiality agreement with respect to the Confidential Information or
otherwise prohibited from transmitting the information to the recipient by a
contractual, legal or fiduciary obligation. The parties agrees not to disclose
any Confidential Information belonging to the other or use any Confidential
Information belonging to the other for their own use, or for any other purpose,
except as necessary to perform their respective duties and obligations
hereunder.  The parties agree that the breach of this provision by would cause
irreparable damage to the non-breaching party for which monetary damages would
not adequately compensate, and would therefore by itself not constitute an
adequate remedy for any such breach.  The parties therefore agree that the
non-breaching party shall be entitled, in addition to any rights and remedies it
may have at law or in equity, to an injunction enjoining and restraining the
disclosing party from violating the provisions hereof.


While in possession or control of Confidential Information, or any media
embodying same, Reed shall take reasonable efforts to keep such Confidential
Information reasonably inaccessible from persons who are not otherwise
authorized to view the Confidential Information.


If Reed is requested or required (by oral questions, interrogatories, requests
for information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) to disclose any of the Confidential
Information, Reed shall provide Michael V. Shustek with prompt written notice of
such request or requirement so that MVP may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement.


Notwithstanding any other provision of this Agreement, Reed hereby acknowledges
that MVP owns the exclusive right, title and interest in and to the Confidential
Information and the intellectual property embodied in, relating to, based upon
or arising from Confidential Information.


Upon termination of this Agreement, for any reason whatsoever, Reed shall return
to MVP all Confidential Information, in whatever media including, without
limitation, all papers, drawings, notes, memoranda, manuals, specifications,
designs, devices, code, e-mail, documents, diskettes, tapes and any other
material.  Reed shall also return any keys, access cards and other property and
equipment belonging to MVP and/or any of MVP’s affiliates.  Reed hereby
acknowledges and agrees that all data and information stored on or transmitted
using MVP owned or leased equipment is the property of MVP.


7. Non-Solicitation.  Reed acknowledges that Reed has acquired or will acquire
valuable Confidential Information concerning MVP’s business (the
“Business”).  Reed acknowledges that MVP has a legitimate interest in
protecting, among other things, the Confidential Information and customer
goodwill. Reed acknowledges that the Business involves substantial relationships
with customers, clients and/or customer and client contacts of MVP, and as a
material inducement for MVP to enter into this Agreement, Reed hereby covenants
to MVP that during Reed’s employment with MVP, and for a period of three (3)
years following the date of the termination of such employment, Reed shall not:
 
 
           (a)           solicit, recruit, employ, hire or cause to be hired by
a person or entity other than MVP, any of MVP’s or its affiliates then current
employees of MVP , or induce such employees to terminate their employment with
MVP; or


(b)           solicit MVP’s customers, dealers, manufacturers, suppliers,
wholesalers, vendors, distributors, referral sources, agents, consultants,
officers or employees to terminate their relationship, contractual or otherwise,
with MVP.


Reed acknowledges that Reed’s obligations under this Section 7 constitute
material obligations, and Reed’s breach of such obligations shall constitute a
material breach of this Agreement.


8. Effectiveness; Governing Law; Venue; Dispute Resolution.  Unless superseded
by a FINRA proceeding, this Letter Agreement shall be governed by the laws of
the State of Nevada.  The parties mutually agree in advance that if any dispute
arises which cannot be resolved in good faith after informal discussions, the
parties agree to waive litigation in the courts and instead resolve the matter
equitably through binding arbitration under the rules of the American
Arbitration Association by a panel of three (3) arbitrators, one of which is
selected by MVP, one of which is selected by Reed, and one of which is selected
by the two previously selected arbitrators.  In the event of arbitration, venue
shall be in Las Vegas, Nevada.  The arbitration award shall be delivered in
writing, shall set forth findings of fact and conclusions of law and it shall be
binding on the parties.  The prevailing party shall be entitled to reasonable
attorneys’ fees and costs under the law.  The arbitration award may thereafter
be converted into a judgment in a court of competent
jurisdiction.  Notwithstanding the foregoing, any action at law, suit in equity
or judicial proceeding arising directly, indirectly, or otherwise in connection
with, out of, related to or from this Letter Agreement, or any provision hereof,
shall be litigated only in the courts of the State of Nevada, Clark County.  The
parties consent to the jurisdiction of such courts over the subject matter set
forth herein.


 
9. Termination.  Notwithstanding anything contained to the contrary herein, this
Letter Agreement may be terminated at any time and for any reason upon written
notice to the other party.  Upon termination, neither party shall have any
liability or obligation to the other party hereunder, except that the provisions
of Sections 6 through 7 shall remain in full force and effect and Reed shall
receive the greater of the Threshold Amount, reduced by any compensation
received as of the termination under paragraph 3, or the compensation due to him
under Section 3a for the remainder of the Initial Term, if Reed is terminated by
MVP without cause or Reed terminates this Agreement for good reason.  In
addition this Letter Agreement shall terminate immediately, without any further
compensation owed to Reed other than earned and unpaid compensation under
paragraph 3 upon (i) the death of Reed; (ii) Reed is rendered, via a mental or
physical condition, unable to render the services contemplated by this Letter
Agreement, with or without reasonable accommodation, for a period in excess of
three (3) months (hereinafter "Disabled") or (iii) MVP elects to terminate this
Agreement for Cause (as defined below) and notifies the Reed in writing of such
election.


 
a.  
“Cause” means:



i. The failure of Reed to fulfill any of the terms of this Letter Agreement, to
comply with Company's policies or to comply with the lawful directives of MVP
which failure, if curable, remains uncured after Reed has been provided with
written notice and a five (5) day period to cure;


 
ii. The indictment of, or filing of criminal information against, Reed or
conviction of Reed, for a felony, or gross misdemeanor for any crime involving
money or other property of MVP or any crime involving moral turpitude;


iii. Reed engaged in a violation of any statute, rule, regulation or company
policy, that in the reasonable belief of MVP could expose MVP to potential legal
liability;


iv. Reed's dishonesty, disloyalty, misconduct or misappropriation which in the
judgment of MVP, based on the information then in its possession, has injured
MVP’s business, assets, reputation or goodwill or would reasonably result in
such an injury were Reed to remain in it employee;


 
v. Reed's use of drugs or controlled substances during business hours, or on the
premises of MVP, or any substance which impairs Reed’s performance of his job;


vi. Reed's prolonged or repeated absence from duty without the consent of the
MVP;


 
vii. Reed's misappropriation of any material funds or property, commission of
fraud or embezzlement, or any material act or omission.


b. “Good Reason” means:


i. A Reassignment of Reed that is a material diminution in the authority, duties
or responsibilities of Reed, without Reed’s consent.


ii. A reduction in Reed’s salary or a material reduction in benefits not
otherwise shared by other MVP employees, without Reed’s consent.


iii. A requirement that Reed relocate to a location outside of San Diego County,
California, without Reed’s consent.


10. Authority.  Each of the signatories to this Letter Agreement represents and
warrants that each has the requisite authority and approval necessary to cause
each such respective party to enter into this Letter Agreement.


 
11.  
Non-Assignability.  This Agreement is not assignable by either party.

 


 
12. Integration.  This Agreement constitutes the entire agreement between the
parties hereto and is intended by the parties to be a final expression of their
understanding and a complete and exclusive statement of the terms and conditions
of the Agreement.  This Agreement supersedes any and all agreements, either oral
or in writing, between the parties concerning the subject contained herein and
contains all of the covenants, agreements, understandings, representations,
conditions, and warranties mutually agreed to between the parties.  This
Agreement may be modified or rescinded only by a writing signed by the parties
hereto or their duly authorized agents.
 


13. This Agreement may be signed in one (1) or more counterparts, each of which
shall constitute an original but all of which together shall be one (1) and the
same document.


This Letter Agreement is solely for the benefit of the parties hereto and,
except as otherwise provided for in this Letter Agreement, will not be construed
to give rise to or create any liability or obligation to, or to afford any claim
or cause of action to, any other person or entity.


Please execute two (2) originals of this Letter Agreement in the space provided
below, retain one (1) fully executed original for your files, and return the
other to the undersigned.


Sincerely,




By:                                                      
Name:                                                                
Its:                                                      










Accepted this ___ day of __________,
2014                                                                                     Agreed
as to Section 3b Performance Bonus only:


MVP American Securities, LLC,
By:                                                      a Nevada
limited-liability company
Name:                      Steven E.
Reed                                                                By:                                                      
Name:                                                                
Its:                                                      
